P

20
14
12
13
44
15
16
17
18
19
20

zi

22

 

 

Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 1 of 18

BEE

‘EXHIBIT 2

EXHIBIT 2

ARBITRATION AGREEMENT

 

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 2 of 18

REQUEST FOR DISPUTE RESOLUTION

IN THE MATTER OF THE ARBITRATION

RONNIE LOUIS. MARVEL KAHAPEA,, | Coftradt Né.; SEQIOP-S37ISIUXZAIS-PMKL2®
CLAIMANT, |

S,.

HAWAI| STATE FEDERAL CREOIT UNIGN, REQUEST FOR DISPUTE RESOLUTION ON
RESPONDENT(’s) COMPLAINT:

DANK OF AMERICA 9S, CODES1.2,6, 7,9

DAVE SMITH MOTORS. THE: COMMON LAW.

 

SEALED

 

BETWEEN THE FOLLOWING PARTIES:

9 U.S. Code § 7 - Witnesses before arbitrators; fees;
compelling attendance:
The arbitrators selected either.as prescribed jn this titfe or otherwise, or a majority of them, may summon in
writing any person ‘te attend before them or any of them as a witness and in a proper case to bring with him.or
them any book, record, document,.or paper which may ba deemed material as. evidence in the case. The fees for
such attendance shall ba the same as the feas:of witnesses before masters of the United States courts. Said
summonsshall issue in the name ofthe arbitrator-or arbitrators, or a majority of them, and shall be signed by:
the arbitrators, or.a majority of them, and shall be directed to the said person and shall be served in the same
manner as subpoenas to-appear and.testify before the court; if any person or persons so summoried to testify
shall refuse or neglect to dbey said suming, upon petition the United States district court forthe district in
which such arbitrators, or a majority of them, are sitting niay compel the attendance of such person oF persons.

before said arbitrator or arbitrators, or punish said person or persons fer contempt in the same manner

 

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 3 of 18

provided by law for securing the attendance of witnesses or their punishment for neglect or refusal te attend in
the courts of the United States:

(uly 20,1947, ch. 392, 64 Stat. 672; Oct. 34, 1954, ch. 655, § 14, 65 Stat. 745.)

 

The claimant request fordispute resclution on complaint, for the following partlal reasons:

Jurisdictional Allegations:

4, That the:arbitrator shall have Subject Matter Jurisdiction, SMU; as acknowledged by 9 U.S. Code. 8§ 1,
2, 9) 28 U.S, Code §$:1946; and the establish common law not limited to the following specitics:
‘a. That [We RONNIE LOUIS: MARVEL KAHAPEA is/are a citizert{’s] of the state-of Hawall-
b. That the: respandent’s:
he HAWAI STATE. FEDERAL CREDIT UNION
i, - DAVE'SMITH MOTORS
i, BANK.OF AMERICA

« having entered inte-an agreement-wheréby they knowingly, and intentionally agreed tothe
following “... failure and or refusal to respond and provide the requested and. necessary Proof of Claims raised
Hered dbdve arid thereby; and it shall be held and noted and agreed ta ‘by all parties, thata general response, a
nonspecific response, ar a failure to respond with specificities and facts and conclusions of common law, and or to:
provide the requested information and documentation that is necessary and in-supportof the agreement shall
constitute a failure and adeiiberate-and intentional refusal to respond and as a-resultthereby and or therein,
expréssing the defaulting party's consent and agreement to said facts and a8 a result of the self-executing
-agreetnent, the following is contingent upon their failure to respond In good faith, with specificity, with facts and
conclusions af common-law to-each and every averment, condition; and/or claim ralsed; as they Operate-in favor
of the Undersigned, through “tacit acquiescence,” Respondant{s} NOT ONLY expressly affirn the truth arid validity

of said facts set, established, and agreed upon between the parties.to-this Conditional Acceptance for Value ang

 

 

 

2

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 4 of 18

counter offer/claim for Proof of Claim, but Respondent(s); having agreed and consented to Respondent(s) having-a

duty and obligation to provide the requested and necessary Proof of Clairis-raisad herein above, will create and

astablish for Respondent(s) an estoppel i this matter(s), and ALL matters relating hereto; and arising necessarily’

therefram;”

o

Whereas the respondent in arelated action has:made a clairn against the claimants of this

instant matter related to the claimant's interests, properties, there exists a matter in dispute

and/or controversy associated with the aforementioned contract, thereby extending

jurisdiction to this body ta proceed as. per the terms of the agreement, as well as relevant

laws and facts in support as presented during the arbitration of this:controversy.

_ ‘The parties have entered Inte a legally binding contractual relationship with each other, and

theres rio attempt to.defraud arid/or aty attempt to inducement of fraud and/or to connit:

fraud, and/or inducement of contract and/or fraud in the factum respecting the instant
matter and Contract. That the partias are bourid by the térms and obligations agreed upon
and impesed upon then as:a diract resuit of the contractual agreement.

Furthar it [s to-be noted that all elements forming an agreement/contract and a legally
commercial binding obligatary relationship are present,

Note that the contract clearly express that the method of settlement and resolution of any
and all disputes arising thereunder shall be'settied by arbitration under the authority of the
standards of common-law arbitration, the Federal arbitration act, and further stipulated
authorized the claimant.and orclaimant's representative the authority to choose and or
appdinted the arbitrator as agreed upon and within the contract, The contract states that
the-arbitratar’shall remialn immune, impartial, with full and complete indemnification
raspecting the arbitration and anyother related matters assoclated with this instant matter,
The responding parties listed above have by their own accord, agreed to.all the terms df the
contract, and that they have-committed the offenses claimed in the contract and have acted
against the interests.of the claimant's, depriving them of their right ta property, thelr right

to contract, the right to The Pursuit of Happiness. and the enjoyment of fife. They have

 

 

 

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 5 of 18

arimitted and agreed that they have violated the claimant's constitutional and common faw
tights, that they had intentianally, and knowingly, and-deliberataly falled ta perform as
agreed, have forsook thelr obligatory duty of care and thus created a dispute that requiresa
resolution by this arbitration tribunaland ar any subsequent award.

h. ‘The parties knowingly and intentionally as well as deliberately stipulated and agreed that the.
related matters of any judgrnents associated thereto, any claims, any collateral attacks, by
the respondents are null and void of any effect ahd shail nat be binding on the claimant's.
retroactively and henceforth,

i. Whereas the contract stated that punitive damages can be optionally assessed, however, it
is ta be noted that the contract remain silent as to any case that would direct the arbitrator
to direct a formula té deter mine:punitive damages. |t Is claimed that punitive darnages may
he-warrahted In the event the respondents continue ta act with abstinence. In such:an
event, itis asked that the arbitrator Inipese punitive damages at a rata of three tities. the
amount of the-actual damages Ih addition to other remedies awarded, pursuant to Pacific

Mutual Life insurance Company vs. Haslip, 499 US/1 (1994).

j.  The-partles did have a prior relationship, and that the respondents had an ob igation to.
respond to the reasonable request of the claimant, One of those requests baing thatthe
respondents-provide-an accounting, and that such accounting be truthful, and certified as
being wholly accurate, As the custodian of record, a position far which the respondent:
volunteered and aceapted such rasponsibility, and have yet to tebut such a presumption,
that they (the respondents) were duty-bound and have breached their fiduciary duty of care,
supporting their willful and intentional as Well ay deliberate default respecting the
irrevocable binding contractual agreement that was coupled with interests.

k. That the contract-does highlight and note a-settlement offerwhereby the parties stl pulate

within the bady and framework of the agreement (“Contract” “Agreemént”) in line with the

 

 

 

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 6 of 18

Tucker act, and haveagreed to certaln and specific terms.undar and in line with the:
agreement;

L. That there is coniplete diversity of citizenship between the parties; and

im. Thé amount in controversy exceeds the sum of $75,000, exclusive of interest, costs, fees and
assessments, whith would permit this matter to be-confirmed ff there js an arbitration award
‘on tte federal level; but not restricted from being heard on the local state corimen-law
tevel:

2, That the venue ls proper in any court of original jurisdiction wherein either the arbitrator resides or-
the choice:of the complainant as stipulated inthe agreement, and that any orders. compelling witness
attendance, provisional remedies, equitable relief, interim-awardsate to be Issued and enforced
according to the terms of the contract as ‘stipulated. in the agreément,

3. That the parties have agreed that.all pre-existing as. well as existing contracts between the parties, no
Matter their scapé, subject matter, ahd or detail are superseded and extinguished by the contractual
agreeinent referenced and related hereto- Contract No: SEQ30P-587191UXZA95-PMKL2>

4. | the claimant elect, that jiirisdiction for the final monetary award be-had under the Tucker act in the
United States Court of Federal claims as the exchisive jurisdiction for said Court of Claims:-for damages
against United States under contract that exceeds $10,000. That since this matter is against an
institution registered and licensed with the. United States, during the time of its conduct Is construed
as one.and the same as a matter of law, that-the federal Court of Claims weuld be at the election of
the.clalmant a proper jurisdiction to have the metter determined that common-law, and or as

stipulated inthe contract any court of-original jddisdiction.

BASIS. FOR ARBITRATION:

5. On orabout 3/31/2018, The claimant and the respondents entered into a written, selfexecuting,
binding, irrevocable, contractual agreement coupled with interests, for the complete resolution of
their mis. convictions and.other conflicts respecting their previous relationship. That the respondents

a herent
i

 

a

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 7 of 18

made an attempt to change theterms-of that agreement; ard that the claimant presented.a
countéroffer-or conditional acceptance of the offer by the respondents. The record clearly dacuments
thatthe respondents have failed to properly respond after having teceived the counteroffer, whereby:
such nonresponse would equate te tacit-acquiescence thereby creating an éstappel respecting the
respondents and any future claims and or prior claims and/or present claims associated with this
Instant matter..

& Adispute has arisen under the agreement between the parties and it is the:subject matter at bar, the
claimant contend.that after agreeing to the terms of the contract, that the respondents have failed to
fully perfortn tothe terms:of the agreement and that the claimants are entitled to immediate and
unconditional remedy as prescribed within the termy of the contract. The amount stipulated to be:
pald the dlatiriant’s ig $44,000.00:as stipulated according to the terms of the coritract and agreed to
by the'parties.

7; The agreement stipulates that the arbitrator may adjust the amount of the award, and Include fees,
adjustments, costs, and other experises.

8. The-written agreement provided for arbitratian of disputes at pageés.5-9, which stated In relevant:

parm:

‘That:the arbitration process is binding on-all parties and is the sole and axdllisive ramedy for redressing arly issue:
assodated with thls agreement, That this agreament supersedes and predates as wéll as replaves any and all prior
agteernénis between the:pertles, and is binding on-all parties and inevecable, and the parties agreed (6 the tetms- end
cobfltiorisof this agreement upon default. of the:defauliing party as of thedaty ofthe default...

ARBITRATION: AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW

9. ADDITIONALLY itis exigent and of consequence for:{he Undarsigned to inform Respondent(s), fn ascordariog with and
putsuant to the principles and doctrines of “dean hands" and" good faith,* that by Respondents(s) failure-and or refusal to
réspond and provide the réquested.and necessary Proof of Claims raised heteln above and thereby; and it shall be held-and
Aoted aid agreed fo by all parties, that'a génefal eaponde, a rionspactfic response, or a fallure to.respond with specificities

 

 

ri
&

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 8 of 18

‘and facts and-conslusions.of common jaw, and or to provide the requested information snd documentation that is necossary
‘and Jn support of the agreement shall constitutes failure.and a deliberate and. intentional refusal to respond and as-a result
théreby-and or theteln, expressing the defaulting party's consent and-agreement ta said facis and asa result of the self
axeculing agreement, the folowing is contagerit pon their failure fo respond in good faith, with.speciiicity, with fects:and
Coniclusioris of commor-law'to each and every avermant, condition, ardor claim valsed; as they Sperata ir favor of the
Undersiqned, through “taxit-acquiascence;” Reaponderit(s) NOT ONLY-expressly affirin tlie ttuth and validity of said facts sel,.
esteblished, and agreed upor between the parties to this Conditional Acceptance for Value and counter offeriolaim for Proaf of
Claim, bot Respondent(s}; having agread and consented to Respondent(s} having aduty and obligation toprovidethe
requibatéd alld nésassary Proof of Claims falsed hereln above, will cfate and establish for Respondent(s) an estoppel in this
inatter(s), afd ALL matters zelating herein, and arising necessarily therefrom:

 

Ini aceordleinice with'atid pursuant fo this agreeinenti-a contractually (consensual) binding agreement between the parties fo this
Conditiahal Acceptance for Value and counter offericiaim for Proof of Clainr to includetha corporate Government
Agency/Departrent construct{s) whorti Respondent(s) represehisiserves;-as well as, ALL officers, agents, employees, assigns, and
the ike ir service to. Respondent(s) will not argue, cantravert, oppose: or otherwise profes ANY ofthe facts already agreed upott by
the paylles sel and established herein; and recessarlly and of consequarice artsing therefrom, In ANY future remediat
proceeding(s}/action(s), Including binding arbitration and..contirmation of the award in the Distrlet.Courtof the United States.al eny-
competent court under arigival juriediolion, in. accordance. with the general principles of ron-statulory Atbitration, wheréin this
‘Cotditional Acceplance for the Valuef/AgraementContractind,. SEQ3OP-537191UXZAS5-PMKL2° constitutes an agreemenit-of
all interested parties in the event of a default and acceptance through sliancedailure-lo respond when-a request for-sumimary
disposition of any: claims cr partioular issue nay be requested and decided by the arbitrator, whereas a designated arbitrater shall
‘be chosen at randorn, who-ls duly auhorized,-and in the eventof any physical oF métital incapacity to-dct as arbitrator, the
Undersigned shal! retain the-authorlty to-select eny neutralle)'arbitrater(s) that quality pufsizant to lhe: commion law right to
‘defaulting pany waives any andall-rights, servicus, nofices, and:ctnsenis to the undarsigned and or the undersigned's
representative selection of the arbitrator thereby oondltuting-agreement, and any Gontraversy of daim arising out of or relating:in
“ally way 16 this Agreement or with regard 4c Its formation, Interpretation of breach, and-any:Issiles of substantive or procedyral
arbittability shall be settled by arbitration; and tha arbitrator may hear and decide the controversy upon eviderice produced although

 

 

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 9 of 18

party who was duly nolified af the arbitration proceeding did nol appear: thal the Undersigned deems necessary td erifotce the
“good falth' of ALL parties hereto within without respect to venue, jurisdiction, law, and forum the Undersigned deems apprepriate..

10, Further; Respondent(s} agrees the Undersigned can secura:darnages via finaricial llen.on assets, properties held by themor
oft thalr bahalPTor ALL infuties sustained/-ani inflicted upori the Usidersignied Yor the moral weorigs soinmnitted agalniat the
Unders gnéd as get, established, agreed -and consented to herein by the parties hereto, to include butriot Innited tor
constitutional impermissible misapplication of atatute(s)Aew(s) in the above referenced alleged Coriniertial/CiviliCause fraud,
conspiracy (two or more Involved); trespass of title, property, and the tke; and; ALL other known and unknowrt trespasses.and
ihomalwrengs committed through ultra vires acts) of ALL Involved herein: whethor by commission or omission. Final amount of
détfiages fo be calculatéd prior to subniission of Tort Claim and/or the fling'of lien:and the perfection of a securlty'intereat view
Uniform Commercial Code financing 1 Statement; estimated in-exoess.of TEN (10) Mikioa dollars (USD--or other lawful money
of currency generally accepted with or by the financial markets in-Ametkea}, and notice te Respondent's) by involes: Per
Raspondent('s| failure and or refusal to provide the requested abd necessary Proof of Clalins andtheraby: and therelrt
corisenilniy and agresing to ALL the facts set, established, and agreed upon between the purflas hareio, atiall constitute a self:
executing binding irrevodable durable genetal power of attorney coupled with interests; th's Conditional Acceotance for Velue
and counté? affericlaim for Preaf of Claim becomes the Senuilty agreement under commerdlal law whereby. only the
tondafauiting party becomes the secured party, the holder in due course, the creditor in and af cammeroe, It is-deedied and
‘shall always and forever be tield ‘hat the undersigned and any’ arid all property, interest, assdts, abtitas, ttusis: commiercial ox
otherwise shall be deemed consumer and housettold goods nol-tol-profit.and ot gail; private’ property, arid exempt, nat for
commercial use, nontexable-as defined by the Unifomr Commercial Code article 9-section:102 and article 9 section 109:-and
shall not in.aiy point andéor inanner, past, present andior future-be:constrved olhienwisé- see the Uniform Commercial Code:
attics 3, 8, and 9,

14. Should Respondent(s) allow the-ten (10) Calendar days or twerity (20) Calendar cays total if request was made. by signed
written. application for the-additional tet-(10) Calendar: days te elapse wilhoul providing the requested-and necessary Proof of
Claims, Resporident(s] will go inte faultand.the Undersigred will cause to be transmitted ¢ Notice uf Fault and Opportunity to
Cure and Contest Acceptance tothe Respondent(s}; wherein, Respondent(s) will be given.an additional thtee (8) days (72
hours) to clité Respondent's (s') favll, Shiould Respondent(s) fail or otherwise refuse to:cure Respondent's(s'} fault;
Respondent wil be-found'in detault ard thereby: and therein, Respondent will have estabiished Rasporident's{s} consent-and
agreement te the facts contained within this Conditional Acceptante for Value and couriter offericlairt for Proaf of Glaitias
sald facts operaten favor of the: Undarsigned:2, that the judgment of alleged “court of racore!" within the above refersriced

g

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 10 of 18

alleged GommarcialCivil/Cause 's YOID AB INITIO for wan of subject-matter jurisdiction of sald venue; Irisufficlent
document (Information) and affidavits in supper! thereo! far want of establishing a plaim of debt: want of Relationship withtha
"source of authority" for said. statute(s)aw(s) for want af privity of contract, of contract itselfy improperly identified parties to
said judgment, as. well as said dispute/matier; and, Respordenii(s) agrees and consents that Respondent(s) does haveaduty
and obligation to Undersigned; ay well aé the corporate Goverment Dapartentiagency coristructisy Respondent(s)
represenis/sarves, 10 correct the record Ip the above celerenced alleged CommercialGivil/Cause and thereby;-and thera,
release the indenture (however termed/styled) upon the Undersigned and cause the Undersigned te be testhred to liberty, and
releasing the Undersigned's property rights: a9 well as ALL. property-held under a storage contract in the *name” of the all-
capitalJoiter “amed™ defendant within the-abave referenced alleged Cummercial/civil Cause within the alleged commercially
“pofided" warehousing agericy:d.b.a...foe the.cammerctal corporate Goverriment-construct d.b.a. the United States. That this:
presentiient is {6 be.constued cantéwually and not cihernwisa, ahd that ifany portion ardor provision contained within this
presentment, this:selfexecuting binding irrevocable contractual agreement coupled with Interests; ts: deemed nan-binding it
shall inno way affect any other portion of this presentment, That she artiirator is permitted and allowed to adiust the arbitration
penalties; arid other assessments that ard deemed reasnrrable to the ‘arblirator upon presentment of such clalm, supported by-

otima facia evidence of the <lalin,

12. Thedefaultiig party will be estopped from maintaining or enforcing the origital offét/présentmant; \.p., the above referatoed
alleged CommereialCivil(Cause as well as ALL commercial paper (negotiable instrumenta) ihereil, wittln any court or
administrative (ibunaliunitwithin-ony: venus, jurisdiction, and forum the Undersigned may deem epprooriate to proceed within
in the eventot ANY and ALL breach(s)'of this agtedinient Ly Resdorident(s) to compel specific performance and ot damages
arising front irjuries there from. The. defauiting party wil te fofeclosed by laches. and or estoppel fami maintainingear eniotcing,
the original offet/presentmentin any moderor manner whatsoever, ai any time; within any proceeding/action, Furthermore, the:
respondents are foreclosed against the enforcement, retaliation, assault, Infringerient, impfisonmient,.trespass upon the rights,
properties, estate; person whether legal, natural or otherwise of the presentér/petitioner and/or his interest andior his estate.
reiroactivaly, al present, posi-actively, (Grever under any clreumstances, guise, and oF presumption!

NOTICE OF COMMON-LAW ARBITRATION:

% Please be advised that in-as-iuct as the Undersigned tie “secured the “intarest’ ir the “narie’ of the ‘all-capital-letter*named™
defendant as-employediused upon the face; and-within, ALL documents/instrumentsitecards withia the above referancad alleged

 

 

eri
a

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 11 of 18

CommercialiClviliGause, io fndlude-any and all derivatives and variations in the spelling of said “name excent the "true name” of the
Undersighed as appearing'within the. Undergigned’s signature block Herein below, through a Commort-Law Copyright; filed for record.
within the Office of the Secretary of State, Las Vegas Slate of Nevada, and, having *perfected:said interast’in- same. through Incorporation
wihin a Fibancing (and:all amendments and transcending fillags thereta), Sy reference therell, the Undersigned hereby; and herein,
waives the Uncersigned's rights as sel, established, and (hé ike.therdln, and as ‘periécted" within said Finahcing Statement
acling/oparating to “register said Copyright, to allow for the Respondent(s) to enter the record of the alleged “court of record” within the
above referenced alleged Commercial/(Giviv Cause for the SOLE purpose to correct said record. and comply with Respondent's{s"}
agreed upon dutylobligation 19 write theorder’ and cause sameto.be transmitted fo restore and release the Undersigned, the
Uridersighed's cofpus, aiid ALL property currently under & ‘siorage contract linder: the Undersigne's Cominion-Law Copyrighted trate:
nemastd,, ife all-saplte-letier “named? defendant withit the above referenced alleged Commercial Ciyil/Cause, within the alleged
commercially “bonded* warehousing agency d.b.a. the.commercla! corporate Government juridical consttuct d.b.a, the United States.

Pigage take-special note, that the-copyright ts with reference:to the name and lis direct association and/or corrélatlen to the presenter,

NOTICE: thatthe arbittators ‘must not necessarily judge according to the strict law butas:a general rule‘ought chiefly to consider
{he principles of practoal busines" Noche Alas iretog Co v Lone Gene! iexrcng Gox 2} 28 Loyd List eg G4
* “Internationally accented principles of law governing. contractual relations eile: Canaan c6Se st tininah Matin Ron AoE
* ifthe contract (valid orothetwise} contdine:an arbitration clause, then the.proper forum to determine whether the contract's void or
EKA,

 

* —"Thberiy denstiisaitet hy the. artiiedlor is biting upon allpartiesand that all patiey nares a abil by the dee of thetbbrator, thatthe rbiicator is toreridersa docislor: Batad spon the fats
arid corcldslors i area within the tats and canaHions ofthe contrat: Any dolaut by any party musty sugported by pracd and evidence nt ald ddan, tat detach shat serve-as dank.
_scgubdabennks or ati of the Boxy hy defi Hse: apr by tie det. and aeinciinns akeciated withthe: ak epnting binding Seaercatis obiitactes upd with interests, ‘Thatthe
axitrato i profibiiedftot considering Bail rofl laity law, et as bein fe Brainy Here any party relies on or entered a Mime, they possess jute pute

* “hhedyeionameto set as a ueicatofiearbedionse the governing principals of ndmivistrdie law provides that court are profited Fora absiiting Fe evidencey testimony. record: arguments and

‘rationals fot that of the agency. AdsBonaly, courts-ae protihied foes the gubettungy tad jutigrnerds Soc fiat fhe agente. ANS! v US.S8B Fd 2A,

+". Jods wis Ihactene inated It-atioceamnent of mere sdatides (civ orerimieal in nature. and otherwise]: ats mere “ekerkel ol the involved apancy...” KC: Ciavis, AMIN, LAW. { (CTR,

Wedts 1385 2)

" “hile suposed eoket becoming thas e:caur  ried iccibe asa the evento x te moved ageriy for "er superar evening purpaes,” KC. Cavs, AIAN LAW, ©. G:iCtP, Ed,

Weed (97 PRG-V-GLE 2OLUS Abd: Keller PE, 254.U8.825,

 

1a.

 

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 12 of 18

"vives acing fb erfotte a Slate, the judged the munielpal court br goting an adivinistative olfiver and ndtas:2 judd canacity, courte fn adtinlstrating ov emiorting statues do natant fucdlaty:

bub. roiblely adriana,” Timviaieeh v Sangh 185Va, 7G: IS BOS, 71 ALR SO,

“bitches our law acarodbinlsraties agency may aot only wii: ie anta of jortifthon mavteed:out doit ky Jaw. an Indiidual doesnot comer within the’ eousrage of the particular sganay’s

scaling egisalon she agenay fe wihout owes to take any action which atc hie,” Endleotty Peking, 317° Us sol

“Th ts nokevery et, leelstdive lr dev that 6 law.Lanw is comedtieigumoce than stirs wil avavted a ar adi’ ot pbway, Arba ay poet, nist It Adie blithe ivan ot The pendon and atepestyot te

subjects mata” Hurtado. Calor (1864) {10508 515 (408.

Somentihe atirerintoeed cones aro:net published tive, thee xed findamonie intigids ot taw, and Grit the fatidarmeotal prcileg St abi thod is HALE arpaiedad ais a fede over
-thetacts, and ac auch pincer the sancti ot he process and araipe mates the sone iricily ae jie enw! 1S Sxettipt Wan prosenudisTi aed. yaw unless they ain be pooped tal the

actor niall nore Pm evden ad aed erochepiecy We dea the parties:

As'the Undersigned has no.desire NOR wish te lie the hands of Respondent(s! in peridrmting Respondenit’s(s') agread upon
duiy/obligation.as-set; established, and agreed upon within this Conditional Accoptance for Value and counter offerelain for Prot
of Clain aid thereby creataicatise:a ‘breach’ of said contractually binding agreement onthe part of the Respondent(s),
Reshondentts) ig hereby: and herein, NOTICED that if this walver of sald Copyright is notliberal, NOR extensive enough, 10-allow
‘oF the Respondent(s) to specifically perforn all dutlesfobligatioris:ag sal, esiablistied; and agreed Upon within the Conditional
Acceptance for Value-and counter offerictaim for Proof of Claim: Respondent(s) may: iit “good faith" and NOT ih fraud of the:
Undersiqned, take all needed and required liberties with said Copyright and this waiver in order a Tulfill and accomplish
Respondent's(e!) duties/obligations set, eslablished, and agreed upan between the parties to this agreement,

if Respondent(s} has‘any questions and or concems. regarding sald Copyright and or the waiver, Respondent(s} 's invited to:
addiess such Questions arid or concerns to the Undersigned it.writihig, and causing said somriuhiqués to be trarismitted:ta the
Undersigned and below named Notary/Thied Party. Tie respondents have acted as if the contract quasi-ir otherwise dass not plans:
acbinding obligation upon thelr persons, upon thelr organizations, upon their institubons, upon thelr job qualifications; and breaching
that obligatian breaches the contract, for which they cannot address due to.the direct conflict of interest, Itisas a result ofthat
‘corifiict of faterest that biiding arbitration shall be instituted:

Your fallure to respond, and this would Include each of Ihe respontients by thelr tepresentative, and if represented bythe-Atty, Gen.,
such raprasentation must be responsive for each State and/or State organization/department/agency, separately and severally to

1H rer laa
14

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 13 of 18

pach of the points.of avermerit, failure to respond to a single -peint.of averment will constitute acquiescence, forfalture, and a waiver

of all ighite with respeeté-all of the polnis-ralsed In thls preséntinentt.

13, Pursuantto the'terms of the agreement the claimants have provided proof that they have attempted
to communicate with the respondents for compllance-of the agreement, and have exhausted the
requirements of the agreement in that regard,

44, The respondents have agreed arid conserited to binding arbitration uaderthe terms of the
agreemientsard have waived all rights to varate, rnodify, appeal, contest, or collaterally attack.the

decision, rulings, otders, remedies, and/or award (both Interim and fidal} of the arbitrator,

“THE-FEDERAL ARBITRATION ACT Agplicatiori:

15. Pursuant ta the agreement's arbitration clause, the agreement evidences a transaction involving or
affecting “commerce”, within the meaning of article 9: United States Code subsection 1, and that the.
facts.attributable to the claimant's in the underlying associated matters/causa/actions-are assotlated
with the use of instrumentalities-as described in the foreign sovereign immunities act or otherwise
affected “comimerce among the several state” within the meaning of the statute-and ariicla 9 United
States Code 81.

46, BECAUSE AND DUE TO THE FACT THAT THE AGREEMENT WAS A-BINDING IRREVOCABLE CONTRACT,
THAT AFFECTS. “COMMERCE”, THE ARBITRATION PROVISIONS CONTAINED WITH IN IT IS “VALID,
IRREVOCABLE: AND ENFORGEABLE WITHIN THE MEANING OF 9 US-CODE SUBSECTION 2,

17, “Valid, Irrevocable and Enforceable” arbitration agreements and the orders, rulings, decisions,
remedies, and award made therefram may be-enforced in the United States courts by way éf
confirmation and entry'df a judgment of the court thereon: within the meaning of the statute and

atticle 9 United States Code §:9, 13.

PROCEDURES ON ARBITRATION PROCEEDINGS:

 

 

ts
12

 

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 14 of 18

48. The claimants.are seeking equitable relief and monetary damage relief from the respondents, and
that the parties have agreed that arbitration proceedings should bifurcated into separate phases:
phase 1. should address the claims for monetary damages; and phase 2 should address the claims for
equitable relief.

19, The parties have stipulated that arly court of original jurisdiction may enforce the provisions of phase

“

2 equitable relief awarded bythe arbitrator,
20. The United States Ce: of federal claims shall have the exclusive jurisdiction for the enforcement of any
and-ail matters associated with phase monetary dariage relief.
21. Due to time.constraints and the paramount danger affecting the public interest, justice, and due
process the patties consent and applied forthe arbitration proceedings to commence without delay.
First. set of claim's (dué té the extensive nature of the claiins, each of the

claims bythe claimant is incorporated herein by reference} ..,

» Therecord shall note and-reflect that the claimant's highlighting for the sake of time that they have
attached a copy of the original contract which. [jst all of the claims within the form of stipulation, that.
the parties have all agreed to, and that they have incorporated each af those claims by reference.
That such Incorporation is. appropriate and does common practice and permitted in. law.

>  Astioted above the claimanits have alleged that the respondents have breached the agreement, that
because the agtedtnent was blinding ot all parties and was irrevocable, that the respondents have
acted in bad faith, with unclean hands, and have breached theirfiduclary duty of cate responsibilities:
and are liable te the. cdaifant’s for the amount of the contract, plus additional costs, fees,
assessments, penalties, and other equiteble-relief remedies,

’® That the respondents have agreed todiscontiriae any and all use of the plaintiff's personal

information, assets, properties, within its publication, its databases, its systern of record keeping, and

 

i

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 15 of 18

to have surrendered any and all records associated with this matter to the claimant's and have failed
and to do as:agreed,

& ‘That the respondents having agreed to compensate the claimant for Its misrépresentation of facts
and other information pértinent to the claimant's welfare and well-being, have failed to provice such
compensation as agreed, and have failed to provide any documentation which would substantiate
thelr heving failed to complied with the requirements of the contract.

» That the claimants have agreed to and have accepted the fact that the Unfted States has declated a
national banking emergency which is'supported by the “EMERGENCY ECONOMIC BANKING RELIEF
ACT", “PROCLAMATION 2038, 2039, 2040, and the “NATIONAL EMERGENCIES ACT*, which resulted
in the suspension of all normal banking activity, and have.agreed that any claim of debt by the
fespondents is fraudulent, and that they willfully attempted and committed fraud against the
claimant, as United States. Congress has held that It ts against public policy for any obligor ta demand
payment from an obfigee th relation to a debt that is‘alleged owed thelr person (sew the June 5 and 6
act of 1933 otherwise known as the gold abrogation act).

% That the respondent's having agreed that THE NATIONAL BANKING HOLIDAY permits them to lesue
what's known as. emergency script.as prescribed by the March 9, 1933 act (the reference notes of
Congress lend to this conclusion), have agreed to issue book keeping entry credit:and or tax credits to
‘theclairiant in-the amount of the initial clair and as much as treble damages associated with the
initial claim.

» The respondents having further agreed ta turnover any and all properties, assets, securities,
‘daguments, accounting récords to'the claimant's upon demand/default-and have failed and/or
refused to.da so, thus putting them in further breach in violation of the contractual agreement,

entitling the clairants to-equitable relief.

The.we pray forthe following findings:and determination of THE ARBITRATOR:

 

 

a4

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 16 of 18

22. That it isthe determination of the arbitrator that the following are facts that.are undisauted and

uneantroverted:

as

Oe

Bi.

Thatthere Is: binding irrevocablé contractual agreement that has been coupled with interasts
that exist between the parties!

That the parties had a pre-established relationship which placed an obligation on each to:
communicate with the other!

That the respondents have made changes to the original agreement which permitted and
allowed the claimant to present 4 counter offer and or conditional accéptance af the offerte
change the'agreement to the respondents!

Thatthe selfexecuting binding contract coupled with interests stands as irrevocable;

That the respondent's having agreed tothe contract, agreed to-all the terms.and conditions of
the contract by theif atcepting the Walver which was included ay part of the contractual
agreement; that walver being the fight not to. respond as hig hlighted by the Supreme:Court of
the United. States-- |

“Due process tequires, ata minimum, that an individual be given'a meaningful opportunity to be.
heard prior to being: subjected by force of law to.a sighificant dedrivation. .... That the hearing
required by due process [4 subject to walver, and isnot fixed In form doesnot affect its root
requirement that an individual be given an opportunity for a hearing before he is deprived of
any significant property interest , ..” (Original ltalies; 401 US 378-379) Randone v, Appellate

Department, 1971, 5 C3d 536, 550.

"Inthe latter case (Mullane v. Central Hariover Trust Co., 339 U.S, 306) we said’ that the right to
be heard ‘has little reality or worth unless one is informed that the matter is pending and can
choose:for himself whether to-appear or default; acquiesce or contest,’ 339.U.S. at 314°

Srladach v; Family Finance Corp:, 395 U.S. 337,339,340

 

 

45

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 17 of 18

f. Thatthe respondents have falled.to provide proof that'they had not received and/or been:
hotified of the existence.of the contract and of their right to waiver.

g. That by the respondents failure'to respond tt constituted an act of “tach acquiesrence”
“: Respondents(s) failure and of refusal to respand and provide the requested and
necessary Praof of Claims raised herein above and thereby;and it'shall be held and
noted and agreed to.by all parties, that a general response, a nonspecifle response; oF a
failure to respond with specificities and facts and corielusions of common law, and-or'to
provide the requested info rmation and. docurnentation that is necessary and in support
of the agreement shall-constitute a failure and a deliberate-and intentional refusal to.
respond and. asa result thereby and or therein, expressing the defaulting party's
consent and agréemenit to sald facts and as a result ofthe sélf-executing agreement, the
following Is contingent Upan their failure to respond In good faith, with spectficity, with
facts.and conctustons of common-law to each and every averment, condition, and/or
claint raisad;-as they operate tn favor of tha Undersigned, through “tacit acquiescence,”
Respondent(s} NOT ONLY expressly affirm the truth and validity of said facts set,
established, and agreed upon between the partiés to this Conditional Acceptante for
Value and counter offer/claim for Proof of Claim, but Respondant(s); having agreed and
consented to Respondent(s) having-a duty and obligation to provide the requested ahd
necessary Proof of Claims raised herein.ahove, will’create and establish for
Respondent(s} an estoppel in this matter(s}, and ALL matters relating herato; and arising
necessarily therefrom...
anid
has asa résult waived any ahd all rights, latins, defenses, and/or standing respecting
the matter-and is estopped from any collateral attacks and or seeking disposition fram
arly other venue as-a result-of the knowing and intentional and deliberate consenting to

the agreement.

 

16

 
Case 2:19-mc-00185-KS-MTP Document 1-3 Filed 11/20/19 Page 18 of 18

We present this application to this body in the interests of justice, and In the Interest of
fairness, and ask that this body accept our epplicatlon and set a hearing date as soon os possible, and we
ask that it notify the opposing party of our application, and of our request for speedy disposition,
Arbitrators Name: THE. SITCOMM ARBITRATION ASSOCIATION

heartig location? Hectronic at SAALimited.con

ldoeffirm, describe, attest, declare, as well as certify that the foregoing is accurate so help me God on

this day-6/12/2019-

Name: /s/ RONNIE LOUIS MARVEL KAHAPEA

 

 

af

 
